Case 19-59440-pwb        Doc 50     Filed 07/03/19 Entered 07/03/19 11:02:45             Desc Main
                                    Document     Page 1 of 9


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                               )        CHAPTER 11
                                                     )
P-D VALMIERA GLASS USA CORP.,                        )        CASE NO. 19-59440-pwb
                                                     )
                       Debtor.                       )
                                                     )

    NOTICE OF HEARING ON FIRST OMNIBUS MOTION SEEKING ENTRY
OF AN ORDER AUTHORIZING DEBTORS TO REJECT EXECUTORY CONTRACTS
     AND UNEXPIRED LEASES NUNC PRO TUNC TO THE PETITION DATE

        PLEASE TAKE NOTICE that the above-captioned Debtor has filed a First Omnibus
Motion Seeking Entry of an Order Authorizing Debtor to Reject Executory Contracts and
Unexpired Leases Nunc Pro Tunc to the Petition Date (the “Motion”) in which the Debtor has
requested that the Court authorize the Debtor to reject certain contracts and leases effective as of
the Petition Date. A copy of the Motion is available upon request to undersigned counsel, or by
downloading at http://www.kccllc.net/ValmieraGlassUSA.

       PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
in Courtroom 1401, United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia at
11:30 a.m. on July 16, 2019.

        PLEASE TAKE FURTHER NOTICE that your rights may be affected by the Court’s
ruling on this Motion. You should read this Motion carefully and discuss it with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.) If you do not want the Court to grant the relief sought in the Motion, or if you want the Court
to consider your views, then you and/or your attorney should attend the hearing. You may also
file a written response to the Motion with the Clerk at the address stated below, but you are not
required to do so. If you file a written response, you must attach a certificate stating when, how
and on whom (including addresses) you served the response. The address of the Clerk’s Office is:
Clerk, U.S. Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303.
You should also mail a copy of your response to the undersigned at the address stated below.
Case 19-59440-pwb      Doc 50    Filed 07/03/19 Entered 07/03/19 11:02:45    Desc Main
                                 Document     Page 2 of 9


      Respectfully submitted, this 3rd day of July, 2019.

                                            SCROGGINS & WILLIAMSON, P.C.

 4401 Northside Parkway, Suite 450          By: /s/ J. Hayden Kepner, Jr.
 Atlanta, Georgia 30327                             J. ROBERT WILLIAMSON
 T: (404) 893-3880                                  Georgia Bar No. 765214
 F: (404) 893-3886                                  J. HAYDEN KEPNER, JR.
 E: rwilliamson@swlawfirm.com                       Georgia Bar No. 416616
     hkepner@swlawfirm.com
                                            Counsel for the Debtor




                                             -2-
Case 19-59440-pwb           Doc 50     Filed 07/03/19 Entered 07/03/19 11:02:45                   Desc Main
                                       Document     Page 3 of 9


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                                     )        CHAPTER 11
                                                           )
P-D VALMIERA GLASS USA CORP.,                              )        CASE NO. 19-59440-pwb
                                                           )
                         Debtor.                           )
                                                           )

    FIRST OMNIBUS MOTION SEEKING ENTRY OF AN ORDER AUTHORIZING
    DEBTOR TO REJECT EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                 NUNC PRO TUNC TO THE PETITION DATE


               PARTIES TO CONTRACTS, LEASES OR LICENSES WITH DEBTOR
               SHOULD EXAMINE EXHIBIT A ATTACHED HERETO TO LOCATE
                  THEIR NAMES AND CONTRACTS, LEASES OR LICENSES

        COME NOW, P-D Valmiera Glass USA Corp. (the “Debtor”), the debtor and debtor in

possession in this Chapter 11 case (the “Case”), and files this Motion (the “Motion”), by and

through the undersigned counsel, and moves this Court for entry of an order pursuant to 11 U.S.C.

§§ 365 and 105(a), rejecting the executory contracts and unexpired leases (the “Contracts”)1 set

forth on Exhibit A attached hereto. In support of this Motion, the Debtor respectfully represents

as follows:

                                                Jurisdiction

                                                      1.

        This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. Venue

of these proceedings and this Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409. The statutory predicate for the relief sought herein is Section 365 of Title 11, United States



1
 The Contracts include, but are not limited to, any amendments, ancillary agreements, or other addendums to the
agreements listed in Exhibit A.
Case 19-59440-pwb           Doc 50      Filed 07/03/19 Entered 07/03/19 11:02:45                    Desc Main
                                        Document     Page 4 of 9


Code (the “Bankruptcy Code”) and Rule 6006 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                                                Background

                                                       2.

        On June 17, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief with

the United States Bankruptcy Court for the Northern District of Georgia, Atlanta Division (the

“Court”) under Chapter 11 of the Bankruptcy Code. The Debtor is authorized to operate its

business as a debtor in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

                                                       3.

        No trustee, examiner or committee of unsecured creditors has been appointed in this Case.

                                                       4.

        The Debtor is a Georgia corporation and the only United States entity which is a member

of Valmiera Glass Group. Valmiera Glass Group is comprised of Valmieras Stikla Šķiedra, AS

(“VSS”)2, the Debtor’s Latvian parent company (located in Latvia), Valmiera Glass UK Ltd., a

sister company to the Debtor (located in the United Kingdom), and P-D Valmiera Glass USA Corp.

(located in Georgia). Together with its parent and sister companies, the Debtor is a vertically

integrated supplier of various composite materials to the aviation industry, architecture and other

industries. The Debtor’s operations focus on the production and distribution of glass fiber and

glass fiber products from its manufacturing facility in Dublin, Georgia. The Debtor’s business has

been organized by two units. “Phase I” became operational in 2015 and is engaged in the

production of needle mats which provide insulation for industrial uses.                  In 2017, the Debtor

launched “Phase II” of its operations and built a fiberglass furnace for the production of glass fiber.


2
  VSS is a publicly traded Latvian company which holds a 52% interest in the Debtor. On June 17, 2019, VSS filed
a Legal Protection Proceeding in Latvia in order to negotiate a restructuring agreement with its creditors.


                                                      -2-
Case 19-59440-pwb            Doc 50       Filed 07/03/19 Entered 07/03/19 11:02:45                      Desc Main
                                          Document     Page 5 of 9


Phase II has proven to be unprofitable and a cash drain on the remaining portion of the Debtor’s

business. Shortly before its Chapter 11 filing, the Debtor began shutting down the Phase II

operations.

                                                         6.

         The Contracts identified on Exhibit A pertain to the now-closed Phase II operations.

Accordingly, the Contracts have not been of any benefit to the Debtor since the Petition Date and

are burdensome for the Debtor’s estate. For this reason, the Debtor seeks to reject the Contracts

identified on Exhibit A as of the Petition Date.

                                                Relief Requested

                                                         7.

         By this Motion, the Debtor seeks entry of an order, pursuant to Section 365 of the

Bankruptcy Code, authorizing the Debtor to reject each and every Contract identified on Exhibit

A attached hereto nunc pro tunc to the Petition Date.3

                                                         8.

         The Bankruptcy Code allows a trustee to reject executory contracts and unexpired leases.

Section 365(a) of the Bankruptcy Code provides in pertinent part that a trustee, “subject to the

court’s approval, may assume or reject any executory contract or unexpired lease of the debtor.”

11 U.S.C. § 365(a); see also, University Medical Ctr. v. Sullivan (In re University Medical Ctr.),

973 F.2d 1065, 1075 (3rd Cir. 1992). The standard applied to determine whether the rejection of

an executory contract or unexpired lease should be authorized is the “business judgment” standard.



3
 As a protective measure, the Debtor has included on Exhibit A all documents denominated as a “contract” or “lease”
on the Debtor’s books and records and/or on the face of the document, regardless of whether the terms of the document
may make it a disguised financing agreement not subject to assumption or rejection. This Motion is filed without
prejudice to the right of the Debtor to later assert that any document characterized as a “lease” or “contract” was in
reality a financing agreement, or otherwise not an executory contract within the meaning of Section 365.



                                                        -3-
Case 19-59440-pwb         Doc 50    Filed 07/03/19 Entered 07/03/19 11:02:45              Desc Main
                                    Document     Page 6 of 9


See Sharon Steel Corp. v. Nat’l Fuel Gas Distr. Corp., 872 F.2d 36, 40 (3rd Cir. 1989); Glenstone

Lodge, Inc. v. Buckhead Am. Corp. (In re Buckhead Am. Corp.), 180 B.R. 83, 88 (D. Del. 1995);

see also NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984). This standard is satisfied if the

trustee determines in his business judgment that the estate would benefit by the rejection of the

contract or lease. See Sharon Steel Corp., 872 F.2d at 39-40 (citing In re Wheeling-Pittsburgh

Steel Corp., 72 B.R. 845, 846 (Bankr. W.D. Pa. 1987)).

                                                  9.

         The decision to reject the Contracts identified on Exhibit A is clearly an exercise of the

Debtor’s sound business judgment. The Contracts have been of no benefit to the Debtor’s estate

since the Petition Date and any continuing obligation the Debtor would have under the Contracts

would constitute an unnecessary financial burden to the Debtor’s estate and cause a depletion of

the Debtor’s limited resources. Accordingly, it is in the best interests of Debtor, its estate and its

creditors that the Debtor be permitted to reject the Contracts, as requested herein.

                                                 10.

         No previous application for the relief sought herein has been made to this or any other

court.

         WHEREFORE, the Debtor respectfully requests entry of an order authorizing and

approving the rejection of the Contracts identified on Exhibit A effective nunc pro tunc as of the

Petition Date and granting such other and further relief as the Court may deem just and proper.




                                                -4-
Case 19-59440-pwb      Doc 50       Filed 07/03/19 Entered 07/03/19 11:02:45   Desc Main
                                    Document     Page 7 of 9


      This 3rd day of July, 2019.

                                                SCROGGINS & WILLIAMSON, P.C.


 4401 Northside Parkway                         By:    /s/ J. Hayden Kepner, Jr.
 Suite 450                                             J. ROBERT WILLIAMSON
 Atlanta, GA 30327                                     Georgia Bar No. 765214
 T: (404) 893-3880                                     J. HAYDEN KEPNER, JR.
 F: (404) 893-3886                                     Georgia Bar No. 416616
 E: rwilliamson@swlawfirm.com
    hkepner@swlawfirm.com
                                                Counsel for the Debtor




                                             -5-
Case 19-59440-pwb   Doc 50   Filed 07/03/19 Entered 07/03/19 11:02:45       Desc Main
                             Document     Page 8 of 9


                                  EXHIBIT “A”
          List of Executory Contracts and Unexpired Leases to be Rejected




                                       -6-
      Case 19-59440-pwb         Doc 50    Filed 07/03/19 Entered 07/03/19 11:02:45           Desc Main
                                          Document     Page 9 of 9

   Non-Debtor Party to Lease or               Lease/Contract            Monthly Payment Obligation
           Contract


AGY Holding Corp                     Technology License Agreement,              $4,166.00
                                     dated July 19, 2018
Airgas USA, LLC                      On-Site Product Supply                     $61,500.00
                                     Agreement, dated March 22, 2017

Ameritech Leasing, Inc.              Master Lease Agreement, dated              $4,945.00
                                     April 24, 2018
Caterpillar Financial Services       Finance Lease, dated April 27,             $7,895.73
Corporation                          2017 for two generators
De Lage Landen Financial Services,   Equipment Lease Agreement,                  $255.79
Inc.                                 dated January 11, 2018 for three
                                     forklifts (Application No. 100-
                                     10170684)
De Lage Landen Financial Services,   Equipment Lease Agreement,                 $1,172.86
Inc.                                 dated January 11, 2018 for four
                                     forklifts (Applicatio No. 100-
                                     10175922)
De Lage Landen Financial Services,   Equipment Lease Agreement,                  $993.06
Inc.                                 dated March 22, 2018 for two
                                     forklifts (Application No. 100-
                                     10178107)
EAN Services, LLC                    Corporate Partner Program                    Varies
                                     Services Agreement, dated
                                     December 15, 2017
Georgia Power Company                Excess Facilities Charge                   $23,801.75
                                     Agreement, dated August 23, 2015

Southeastern Paper Group             Floor Stock Agreement, dated                 Varies
                                     December 10, 2016
TBF Properties, LLC                  Warehouse Lease, dated                     $2,200.00
                                     December 10, 2015
